DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 7/13/22, with respect to the rejection(s) of claim(s) 14 under 35 USC 103 (Tamura et al in view of Strothmann et al), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection with be presented herein in view of either Manabe et al Sone (US Patent 8587249).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends from independent claim 1 which is directed to a power conversion system, but claim 15 does not add any additional structural elements to the recited power conversion system of claim 1.  Claim 15 only recites an intended use of the power conversion system of claim 1. It has been held that a recitation with respect to the manner in which a claimed invention apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (!((&).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "114" have both been used to describe the same connecting line between box “112” and box “106”; and reference characters “110” and “116” have been used to describe the connecting line between the input node DcNi- and output node Out.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, 13, 15, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sone (US Patent 8587249).
Claims 1 and 20, Sone teaches a power unit for a motor vehicle comprising: a first voltage subsystem comprising switch 14 and switch 15 having a supply voltage outputted by fuel cell stack 12; a power conversion module including switches 21L/21H for converting a first portion of the supply voltage from the first voltage subsystem into a converted voltage; a second voltage subsystem comprising inverter 3 that is connected to a lower node D of the first supply voltage 12 of the first voltage subsystem; and an electric motor M connected to the second voltage subsystem.
Claim 2, Sone describes, in col. 6 lines 61-65, the power conversion module 13 including a boost DC/DC converter that outputs a higher voltage than the inputted voltage from the fuel cell stack 12.
Claim 3, Sone describes a first capacitor 23 for smoothing an input voltage.
Claims 4 and 5 Sone describes a second capacitor 24 connected to inverter 3, power converter 21H/21L, and negative terminal D of the first voltage subsystem  (it does not matter if you call it second or third filter, each of the claims only recites a single filter connected to either the output of the power converter or the second portion of the first voltage subsystem (applicant’s figure drawing shows a single capacitor 120 connected to the negative terminal of the first subsystem and/or the output of the power converter 106).
Claim 7, Sone teaches a microcontroller module 17 connected to the power conversion module 21H/21L (see fig. 1) for controlling the power conversion module.
Claim 8, Sone describes in fig. 1 a microcontroller 17 in communication with the first voltage subsystem and the second voltage subsystem.
Claim 9, Sone describes microcontroller 17 for controlling the current in the first portion of the supply voltage by controlling activation of switches 14/15.
Claim 10, Sone describes a low voltage power supply 11 configured to be connected to the microcontroller 17 in combination with the fuel cell stack 12; fig. 1 shows a communication link between the microcontroller 17 and other devices in the power unit; and switches 14/15 of the first voltage subsystem allow multiple power supplies (11 and 12) to coexist.
Claim 11, Sone describes a power supply 12 applying a current greater than zero the power unit based on the activation of switches 14 and 15.
Claim 13, Sone describes using switches 14/15 to activate or deactivate (isolate) battery 11 and fuel cell stack 12 based on a needed power to operate motor 2.
Claim 15, Sone describes their power unit being used in a vehicle (see the tittle).
Claim 22, Sone describes a power supply 12 applying a current greater than zero the power unit based on the activation of switches 14 and 15, wherein the switches 14/15 are also used to activate or deactivate (isolate) either of the two power supplies 11/12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sone (US Patent 8587249) and Su (US Publication 2007/0195557).
Claim 6, the difference between Sone and the limitations in claim 6 is that Sone does not describe two capacitors connected in series to the output of the power converter. However, Su teaches fuel cell system comprising a fuel cell stack 27, a power converter connected between input line 19a and output line 17a, a plurality of batteries, and a plurality of capacitors C1-C4 connected to the input and output, wherein capacitors C3 and C4 are connected in series to the output of a boosted voltage as shown in fig. 3.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use two capacitors connected in series as taught by Su instead of one single  capacitor, since by applying the Kirchoff’s Voltage Law to the series connection of the two capacitors, the voltage across the block equals the sum of the voltages across individual capacitors and the output voltage subsystem can handle a higher voltage.
Claim 16, Sone teaches a power unit for a motor vehicle comprising: a first voltage subsystem comprising switch 14 and switch 15 having a supply voltage outputted by fuel cell stack 12; a power conversion module including switches 21L/21H for converting a first portion of the supply voltage from the first voltage subsystem into a converted voltage; a second voltage subsystem comprising inverter 3 that is connected to a lower node D of the first supply voltage 12 of the first voltage subsystem; a microcontroller 17 for controlling operation of the first voltage subsystem, the voltage converter, and the second voltage subsystem; and an electric motor M connected to the second voltage subsystem.
Sone does not describe a plurality of filter modules connected to the output of the power converter (two capacitors connected in series to the output of the power converter). However, Su teaches fuel cell system comprising a fuel cell stack 27, a power converter connected between input line 19a and output line 17a, a plurality of batteries, and a plurality of capacitors C1-C4 connected to the input and output, wherein capacitors C3 and C4 are connected in series to the output of a boosted voltage as shown in fig. 3.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use two capacitors connected in series as taught by Su instead of one single  capacitor, since by applying the Kirchoff’s Voltage Law to the series connection of the two capacitors, the voltage across the block equals the sum of the voltages across individual capacitors and the output voltage subsystem can handle a higher voltage.
Claims 17-18, Sone describes the voltage supply of the fuel cell stack being greater than zero. Additionally, the amount of current/voltage supplied to the system is controlled by the activation/deactivation of switches 14/15.
Claim 19, Sone describes a low voltage power supply 11 configured to be connected to the microcontroller 17 in combination with the fuel cell stack 12; fig. 1 shows a communication link between the microcontroller 17 and other devices in the power unit; and switches 14/15 of the first voltage subsystem allow multiple power supplies (11 and 12) to coexist.
Claim 21, as described above in the rejection of claim 16, the combination of Sone/Su teach a first voltage subsystem including a first filter (capacitor) 23 and a second voltage subsystem comprising  a second filter (capacitor) 24, wherein (as described in the rejection of claim 16) the second filter can be substituted by two capacitors connected in series.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 teach other fuel cell systems that use a boost type power converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846